In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. B, No. 496-979; to the Court of Appeal, Fourth Circuit, No. 2014-K-1193.
Writ granted; the ruling of the court of appeal remanding the case for the appointment of counsel and an evidentiary hearing is vacated and the district court’s ruling is reinstated. The district court did not abusé its discretion when it denied relief summarily based upon its review of the pleadings. See La.C.Cr.P. art. 929(A) (“If the court determines that the factual and legal issues can be resolved based upon the application and answer, and supporting documents, including relevant transcripts, depositions, and other reliable documents submitted by either party or available to the court, the court may grant or deny relief without further proceedings.”).
WEIMER, J., would grant and docket.
HUGHES, J., would deny the writ.